DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive.	Arguments with regards to Wang et al. (US 2020/0252858 A1) and Höglund et al. (WO 2018/203281 A1) on pages 6-10 are moot based on new grounds of rejection.	Applicant argues on page 9 that Agiwal et al. (US 2019/0306827 A1) “also fail to disclose or suggest Applicant's clarified features of a) determining whether the scheduling information is valid for the next modification period by comparing a time when the MIB is received to the validity period; and b) based on a determination that the scheduling information is valid for the next modification period, receiving an SIB 1 in the next modification period based on the scheduling information without receiving a new MIB in the next modification period. There are no comparisons in ... Agiwal”.  The examiner respectfully disagrees.	Arguments of a) are moot as Agiwal is not cited to teach the limitation. Regarding b), as indicated below, Agiwal teaches based on a determination that the scheduling information is valid for the next modification period (paging occasions (POs) determined to overlap (scheduling information is valid) with monitoring occasions for SIB1 (next modification period); para. 121, notification of system information modification to UE indicates to the UE to reacquire system information in next modification period; para. 10), receiving an SIB1 in the next modification period based on the scheduling information (UE receives notice to update SIB1 in paging message; para. 77 and step 620 of Fig. 6, UE monitors a PO to receive system information (SI) update notification in a paging message (first modification period for update notification, next modification period for SIB1); para. 118) without receiving a new MIB in the next modification period (paging message includes SIB1UpdateIndication and does not include MIBUpdateIndication so acquire SIB1 and do not acquire MIB; para. 77 and Fig. 6).  Accordingly, Agiwal teaches the above claimed limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 8, 10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0249952 A1) hereinafter Lee, in view of Lindheimer et al. (US 2019/0261251 A1) hereinafter Lindheimer, and further in view of Agiwal et al. (US 2019/0306827 A1) hereinafter Agiwal.
	Regarding claim 1, Lee teaches a method performed by a wireless device in a wireless communication system (user equipment (UE) 10; para. 46 and Fig. 1), the method comprising: receiving, in a modification period, a master information block (MIB) comprising scheduling information for a system information block type 1 (SIB1) (UE receives notification about system information change during modification period; para. 73, master information block (MIB) defines scheduling of system information block type 1 (SIB1); para. 67); receiving the SIB1 in the modification period based on the scheduling information (UE receives SIB1 in step S50; para. 81 and Fig. 7, system information includes MIB and SIBs and MIB schedules SIB1; para. 67, system information transmitted a number of times within a modification period (MIB and SIB1 received in the modification period); para. 73); receiving a physical downlink control channel (PDCCH) for informing a system information modification in a next modification period, wherein the PDCCH comprises a validity period (UE receiving paging message to inform UE about system information change in a next modification period; para. 76, paging message on physical downlink control channel (PDCCH); para. 139, value tag provided in paging message (instead of RRC connection reconfiguration message); para. 135, value tag used upon return from out of coverage to verify whether system information is still valid (check validity period using value tag); para. 77).
	Lee does not explicitly disclose wherein the scheduling information is valid and unchanged during the validity period; determining whether the scheduling information is valid for the next modification period by comparing a time when the MIB is received to the validity period.
	However, in the same field of endeavor, Lindheimer teaches wherein the scheduling information is valid and unchanged during the validity period (UE receives MIB/SIB1 including scheduling information also includes value tag to determine system information validity, system information considered valid during corresponding duration, UE updates system information after corresponding duration (unchanged during validity period); para. 60, MIB/SIB1 includes scheduling information; para. 73-75, value tag determines validity period; para. 84 and Fig. 11); determining whether the scheduling information is valid for the next modification period by comparing a time when the MIB is received to the validity period (para. 86 and Fig. 11 describing UE receiving MIB including value tag for SI configuration C of 1 minute (validity time), then determines if more than a minute has passed since receiving MIB (comparing time MIB received with validity period), and performs a function based on result; para. 86).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lindheimer to the system of Lee, where Lee’s efficient reception of system information when Inter-cell interference coordination (ICIC) is configured (para. 07-09) along with Lindheimer’s more frequent system information changes for the same overhead (para. 05) improves utilization of limited wireless resources used for system overhead.
	The combination of Lee and Lindheimer does not explicitly disclose based on a determination that the scheduling information is valid for the next modification period, receiving an SIB1 in the next modification period based on the scheduling information without receiving a new MIB in the next modification period.
	However, in the same field of endeavor, Agiwal teaches based on a determination that the scheduling information is valid for the next modification period (paging occasions (POs) determined to overlap (scheduling information is valid) with monitoring occasions for SIB1 (next modification period); para. 121, notification of system information modification to UE indicates to the UE to reacquire system information in next modification period; para. 10), receiving an SIB1 in the next modification period based on the scheduling information (UE receives notice to update SIB1 in paging message; para. 77 and step 620 of Fig. 6, UE monitors a PO to receive system information (SI) update notification in a paging message (first modification period for update notification, next modification period for SIB1); para. 118) without receiving a new MIB in the next modification period (paging message includes SIB1UpdateIndication and does not include MIBUpdateIndication so acquire SIB1 and do not acquire MIB; para. 77 and Fig. 6).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Agiwal to the modified system of Lee and Lindheimer, where Lee and Lindheimer’s modified system along with Agiwal’s enhanced method of updating master information block (MIB) and system information block type (SIB) (para. 13-15) improves user experience by reducing power consumption, reducing data interruption, and reducing delay.
	Regarding claim 3, the combination of Lee, Lindheimer, and Agiwal teaches the limitation of previous claim 1.
	Lee further teaches wherein the PDCCH is addressed to a paging radio network temporary identifier (P-RNTI) (UE monitors a PDCCH carrying a paging RNTI (P-RNTI); para. 139).
	Regarding claim 6, the combination of Lee, Lindheimer, and Agiwal teaches the limitation of previous claim 1.
	Lee further teaches wherein the validity period is configured based on the scheduling information (MIB defines scheduling of SIB1; para. 67, SIB1 includes value tag that is used upon return from out of coverage to verify whether system information is still valid (check validity period using value tag); para. 77-78).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a memory (memory 920; para. 184 and Fig. 19: Lee); a transceiver (radio frequency (RF) unit 930; para. 184 and Fig. 19: Lee); a processor (processor 910; para. 184 and Fig. 19: Lee).
	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 8 including a wireless communication system (wireless communication system, user equipment (UE) 10; para. 45-46 and Fig. 1: Lee).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Shrestha et al. (US 2019/0045419 A1) discloses systems, methods, and apparatuses for providing and obtaining scheduling information for SIB1-BR during handover.
	Brismar et al. (US 2015/0382284 A1) discloses extended system information distribution mechanisms.
	Hegde et al. (US 2015/0105109 A1) discloses a method and system for notifying a system information modification.
	Bergqvist et al. (US 2021/0289426 A1) discloses methods, network node and wireless device for communicating and obtaining system information in a FEMBMS system.
	Petrovic et al. (US 2009/0274086 A1) discloses improved acquisition of system information of another cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474